DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, ‘a seal’ is recited in line 4. However ‘a seal’ as recited in claim 1 is a verb performed by the door with respect to the housing unit. While in claim 2 “the seal’ is noun thus cannot be synonymous with the verb of claim 1. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burkett US20140209331.
Claim 1, Burkett discloses a system for storing a hazardous product, comprising: a housing unit (container 801 of fig. 8 and ¶44) defining a product opening, and a product door (door 813 of fig. 8 and ¶44) coupled to the housing unit adjacent to the product opening, wherein the product door is configured to form a seal with the housing unit about the product opening in response to a thermal event (fig. 8 and ¶44).
Regarding Claim 2, Burkett discloses in gasket 815 of fig. 8 and ¶44 wherein the seal is a heat activated adhesive or a thermally expansive sealant configured to expand in response to an increase in temperature.
Regarding Claim 4, Burkett discloses in further comprising: a fire suppression system (system 811 of fig. 8 and ¶44) configured to suppress the thermal event within the housing unit, wherein the fire suppression system includes a reservoir (extinguisher of fig. 8 and ¶44) containing fire suppression materials and tubing (tubing 821 of fig. 8 and ¶44) disposed along a top of an interior of the housing unit and in fluid communication with the reservoir.
Regarding Claim 5, Burkett discloses wherein the tubing also contains fire suppression materials, is pressurized, is heat sensitive (temperature sensor of fig. 8 and ¶s41, 44), and is configured to breach in response to an increase in temperature resulting from the thermal event to distribute the fire suppression materials from the reservoir toward the thermal event (¶s41, 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8,16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett.
Regarding Claim 6, Burkett fails to explicitly disclose further comprising; a modular attachment that is detachably coupled to the housing unit; and wherein the reservoir of the fire suppression system is coupled to the modular attachment and the tubing is configured to detach from the reservoir.
However Burkett discloses in fig. 8 and ¶44 an unlabeled attachment coupled to the housing unit; and wherein the reservoir of the fire suppression system is coupled to the modular attachment and the tubing is configured to detach from the reservoir.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to adapt Burkett to arrive the claimed invention without undue technical difficulty to enhance system adaptability and versatility. 
Claim 8, Burkett fails to explicitly disclose further comprising; a ventilation system for directing gasses and heat produced during the thermal event from within the housing unit to outside the housing unit. 
However, Burkett contemplates in fig. 8 and ¶44 a vent system 823 a ventilation system for directing gasses and heat produced during the thermal event from within the housing unit to outside the housing unit. 
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to adapt Burkett to arrive the claimed invention without undue technical difficulty to enhance system adaptability and versatility. 
Regarding Claim 16, Burkett discloses a system for storing a hazardous product, comprising: a housing unit (container 801 of fig. 8 and ¶44) that defines a product opening; a fire suppression system (extinguishing system 821 of fig. 8 and ¶44) for suppressing a thermal event within the housing unit comprising: a reservoir(extinguisher 811 of fig, 8 and ¶44) that contains fire suppression materials; and tubing (tubing 821 of fig.8 and ¶44) disposed along a top of an interior of the housing unit and in fluid communication with the reservoir, wherein the tubing (fire detection tubing of ¶44) is heat sensitive.
Burkett fails to explicitly tubing configured to breach at a point of high temperature in response to an increase in temperature resulting from the thermal event to distribute the fire suppression materials from the reservoir toward the thermal event.

Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to adapt Burkett to arrive the claimed invention without undue technical difficulty to enhance system adaptability and versatility. 
Regarding Claim 17, it is analogous to claim 6, thus rejected on similar grounds.
Regarding Claim 18, it is analogous to claim 8, thus rejected on similar grounds.

Allowable Subject Matter
Claim 3, 7, 9-15, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685